451 F.2d 1023
72-1 USTC  P 9142
Robert E. KENNEDY, Appellant,v.COMMISSIONER OF INTERNAL REVENUE.
No. 19530.
United States Court of Appeals,Third Circuit.
Submitted on Briefs Nov. 18, 1971.Decided Dec. 22, 1971.

Robert E. Kennedy, pro se.
J. Munford Scott, Jr., Department of Justice, Tax Division, Washington, D. C.  (Fred B. Ugast, Acting Asst. Atty. Gen., Meyer Rothwacks, Ann E. Belanger, Attys., Tax Division, Department of Justice, Washington, D. C., on the brief), for appellee.
Before BIGGS, ADAMS and ROSENN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
We have examined with care the appellant's contentions on this appeal and find them to be without merit.  We will affirm the decision of the Tax Court upon the thorough opinion of Judge Dawson, 29 T.C.M. 255.